 1

 2

 3

 4

 5

 6

 7

 8
                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 9                        WESTERN DISTRICT COURT OF WASHINGTON

10
     Re
11                                                     In Chapter 13 Proceeding
                                                       No. 18-40496-MJH
12
     JENIFER LEE CAREY
13
     MARIO DARREN CAREY                         ORDER SHORTENING TIME:
14                                              APPLICATION FOR ATTORNEY
                                                COMPENSATION
15
     ______________________________
16

17      It is ORDERED that the Application for Attorney Fees in this case may be heard on shortened
18   time on July 16, 2019 at 1:00 pm.
19
                                                ///END OF ORDER///
20
     Presented by:
21

22
     /s/ Ellen Ann Brown
23   Ellen Ann Brown WSB 27992
     Attorney for Debtors
24

25
     ORDER                                                                   BROWN & SEELYE
                                                                           744 S FAWCETT AVE
                                                                            TACOMA, WA 98402
                                                                                  253-573-1958
